Citation Nr: 1041378	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

2.  What is the proper effective date to be assigned for the 
award of a total rating based on individual unemployability due 
to service-connected disabilities?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1973 to March 1977, 
from January 1980 to December 1982.  He had additional service in 
the California Army National Guard.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  

In an August 2009 decision, the Board (1) denied an initial 
rating in excess of 10 percent for residuals of a left radial 
head fracture; (2) denied an initial rating in excess of 10 
percent for degenerative joint disease of the cervical spine with 
headache disorder prior to March 8, 2000, and greater than 20 
percent thereafter; (3) denied a total rating based on individual 
unemployability due to service-connected disabilities prior to 
February 7, 2008, and granted a total rating based on individual 
unemployability due to service-connected disabilities as of 
February 7, 2008; and (4) remanded the issue of entitlement to 
service connection for carpal tunnel syndrome to the RO.  

The appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  While the matter 
was pending before the Court, in May 2010, the appellant's then-
attorney and a representative of VA's General Counsel, on behalf 
of the Secretary, filed a joint motion for partial remand.  In a 
May 2010 order, the Court granted the motion, vacated that 
portion of the Board's August 2009 decision assigning an 
effective date of February 7, 2008, for a total rating based on 
individual unemployability, and remanded the matter to the Board 
for further action.  The remaining portion of the Board's 
decision was left intact.  

In light of the Court's order, a remand is necessary with respect 
to the issue of the effective date to be assigned for the award 
of a total rating based on individual unemployability.  A remand 
is also necessary with respect to the issue of entitlement to 
service connection for carpal tunnel syndrome.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

With respect to the appellant's claim of service connection for 
bilateral carpal tunnel syndrome, the Board finds that the record 
remains unclear as to the nature and etiology of the condition, 
including whether the appellant's bilateral carpal tunnel 
syndrome is causally related to his active service or any 
incident therein, or is causally related to or aggravated by any 
service-connected disability.  Under such circumstances, a 
medical examination and opinion is necessary.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2007) (holding that a 
medical examination is necessary when the evidence indicates that 
a current disability may be associated with service or a service-
connected disability but is lacking in specificity to support a 
decision on the merits).  

With respect to the remaining issue on appeal, in the May 2010 
joint motion discussed above, the parties indicated that they 
"concur that remand is warranted in order for Appellant to 
properly pursue the issue of entitlement to an effective date for 
the Board's grant of TDIU" at the RO.  Joint motion at page 2.  
Specifically, the parties indicated that they "agree that it was 
not appropriate for the Board to assign an effective date in the 
first instance and that Appellant can pursue the issue of 
assignment of the effective date for the grant of TDIU only by 
filing a timely NOD at the agency of original jurisdiction-the 
RO."  Id. at 4-5.  

A remand by the Court confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Questions of legal procedure 
notwithstanding, the matter is therefore remanded for the 
following:  

1.  After considering the record, the RO 
should determine the proper effective date 
to be assigned for the award of a total 
rating based on individual unemployability 
due to service-connected disabilities.  In 
accordance with applicable procedure, the 
appellant should be notified of the 
decision and his appellate rights.  This 
issue should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2.  The appellant should be afforded a VA 
medical examination for the purpose of 
identifying the nature and etiology of his 
current bilateral carpal tunnel syndrome.  
The claims folder must be made available to 
the examiner for review in connection with 
the examination.  After examining the 
appellant and reviewing the claims folder, 
the examiner should be asked to provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as not 
that any right or left carpal tunnel 
syndrome identified on examination is 
causally related to the appellant's active 
service or any incident therein.  
Alternatively, the examiner should state 
whether any right or left carpal tunnel 
syndrome is causally related to or 
aggravated by any of the appellant's 
service-connected disability, including (1) 
radiculopathy of the right upper extremity; 
(2) sensory neuropathy of the left upper 
extremity; (3) degenerative joint disease 
of the cervical spine; and (4) residuals of 
a left radial head fracture.  

3.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claim of service 
connection for bilateral carpal tunnel 
syndrome, considering all the evidence of 
record.  If the benefit sought remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




